PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

HUSCH BLACKWELL LLP
120 S RIVERSIDE PLAZA
22ND FLOOR
CHICAGO, IL 60606

In re Application of: Akihiro Chida
Serial No.: 16900034         
Filed: June 12, 2020
Docket: 0553-1191.02
Title: Light-Emitting Device and Method for Manufacturing Light-Emitting Device
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(b)(1) TO ACCEPT BLACK AND WHITE PHOTOGRAPHS



This decision is in response to the petition under 37 CFR 1.84(b)(1) for acceptance of black and white photographs, filed 07 March 2022.

The petition is DISMISSED AS MOOT. 


Review of Facts
Applicant filed a petition requesting acceptance of black and white photographs on 07 March 2022. 

Regulation and Practice
37 CFR 1.84(b)(1) states:

Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.

MPEP 608.02(VII) states in part:
“Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required.”

Analysis and Decision
In accordance with 37 CFR 1.84(b)(1) and MPEP 608.02(VII), the petition is moot because it is not required for acceptance of black and white photographs.
 
Accordingly, the petition is DISMISSED AS MOOT.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f). Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. § 704. 

Any inquiry concerning this decision should be directed to Jenny Wagner at (571) 272-5359. 

/Jenny Wagner/________
Jenny Wagner, Quality Assurance Specialist
TC2800